17-13633-mkv         Doc 237       Filed 02/27/19 Entered 02/27/19 16:45:57         Main Document
                                                 Pg 1 of 18


                                    Presentment Date and Time: March 14, 2019 at 12:00 Noon
                                    Objection Deadline: March 11, 2019 at 4:00 p.m.

 Howard B. Kleinberg, Esq.
 Jil Mazer-Marino, Esq.
 MEYER, SUOZZI, ENGLISH «& KLEIN, P.C.
 990 Stewart Avenue, Suite 300
 P.O. Box 9194
 Garden City, New York 11530-9194
 Telephone: (516) 741-6565
 Email: hk]einberg@msek.com
        imazermarino@msek.com

 Counsel to the Official Committee of Unsecured Creditors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 In re:
                                                                    Chapter 11
 Robert Francis Xavier Sillerman,
 aka Robert F.X. Sillerman,                                         Case No.: 17-13633 (MKV),
 aka Robert F. Sillerman,
 aka Robert X. Sillerman,

                                              Debtor,
                                                             -X

     MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS (A)
      DIRECTING PRODUCTION OF DOCUMENTS BY, AND APPEARANCE FOR
     EXAMINATION OF, THE DEBTOR, AND (B) AUTHORIZING THE ISSUANCE
          OF SUBPOENAS FOR THE PRODUCTION OF DOCUMENTS AND
               EXAMINATION TO NON-DEBTOR THIRD PARTIES

         The Official Committee of Unsecured Creditors (the “Committee”! for the above-

 captioned debtor Robert F.X. Sillerman (the “Debtor”), hereby moves (the “Motion”) this Court

 for entry of an order, pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”), substantially in the form attached as Exhibit A, (A) directing production

 of documents by, and appearance for examination of, the debtor, and (B) the authorizing the
17-13633-mkv      Doc 237    Filed 02/27/19 Entered 02/27/19 16:45:57           Main Document
                                           Pg 2 of 18


 issuance of subpoenas for the production of documents and examination of witnesses to non­

 debtor third parties. In support of this Motion, the Committee sets forth as follows:

                                        JURISDICTION

        1.      This is a core proeeeding over which this Court has jurisdiction pursuant to 28

 U.S.C. §§ 157 and 1334 and the Standing Order of Referral of Bankruptcy Cases to Bankruptcy

 Judges of the United States District Court for the Southern Distriet of New York.

        2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The statutory predicates for the Motion are Bankruptcy Rule 2004 and section

 105(a) of title 11 of the United States Code (the “Bankruntcy Code”).

                                 RELEVANT BACKGROUND

        4.      On December 27, 2017, React Presents, Inc., Clubtix, Inc., Lucas King, and

 Jeffrey Callahan filed an involuntary petition for relief under chapter 7 of the Bankruptey Code

 against the Debtor.

        5.      The Debtor consented to the entry of an order for relief and moved to convert his

 case to one under chapter 11 of the Bankruptcy Code. On March 1, 2018, the Court entered an

 order converting this case to one under chapter 11 (ECF Dkt. No. 26).

        6.      Sinee conversion of the case to chapter 11, the Debtor has been operating his

 businesses and managing his properties and affairs as debtor and debtor in possession pursuant to

 sections 1107 and 1108 of the Bankruptey Code.

        7.      To date, no trustee or examiner has been appointed.

        8.      On January 11, 2019, the Office of the U.S. Trustee (the “US Trustee’’^ appointed

 the Committee, consisting of two members, VistaJet US, Inc. and ID Wheel (FL) LLC

 (collectively, the “Members”). At a meeting of the Committee held on January 23, 2019, the
17-13633-mkv        Doc 237       Filed 02/27/19 Entered 02/27/19 16:45:57                   Main Document
                                                Pg 3 of 18


 Members retained Meyer, Suozzi, English & Klein, P.C. (“Meyer Suozzi”") as the Committee’s

 counsel. An order authorizing Meyer Suozzi’s retention was entered on February 20, 2019.

          9.       On January 30, 2019, the Committee moved to retain RSR Consulting, LLC

 (“RSR”') as its financial advisors. An order authorizing RSR’s retention was entered on February

 26, 2019.

          10.      Since its appointment, the Committee has made numerous requests of the Debtor

 for information.       On February 6, 2019, Meyer Suozzi delivered an informal request for

 documents (the “RSR Document Request”) to Debtor’s counsel. Because the RSR Document

 Request was extensive, RSR prioritized its list and provided interim deadlines for such

 documents to be produced - the first deadline being February 15, 2019. The Debtor has not

 responded to the RSR Document Request, except that the Debtor provided copies of his 2015

 and 2016 tax returns.^

          11.     Meyer Suozzi also requested that RSR be permitted to interview Bethany

 Gilmore, the Debtor’s bookkeeper. RSR interviewed Bethany Gilmore on February 14, 2019;

 however, the interview was limited to the Debtor’s December Monthly Operating Report and

 certain general background questions. Ms. Gilmore advised RSR that Marcum LLP provides

 accounting and bill payment services for the Debtor and generates the reports that form the basis

 of the Debtor’s Monthly Operating Reports. RSR requested a follow up interview with Ms.

 Gilmore to discuss the other Monthly Operating Reports and the data and reports generated by

 Marcum, LLP.        To date, the Debtor has not responded to RSR’s request for an additional

 interview with Ms. Gilmore and has not produced the Marcum, LLP reports.




 ' RSR also set up an electronic drop box to spare the debtor the time and expense of making and mailing documents.
 Despite this accommodation, no documents have been produced.
17-13633-mkv      Doc 237     Filed 02/27/19 Entered 02/27/19 16:45:57               Main Document
                                            Pg 4 of 18


         12.    On or about February 6, 2019, RSR spoke with representatives of Castle

 Plaeement, LLC, the Debtor’s investment banker, and was granted access to the Castle

 Placement data room. The data room primarily consisted of information related to the Debtor’s

 interests (direct and indirect) in real property plus marketing type materials concerning the

 Debtor’s other investments. The data room, however, lacked documents the Committee requires

 to assess the Debtor’s “three initiatives” that form the basis of the Debtor’s plan of

 reorganization or to analyze the Debtor’s other assets.

         13.    The Committee intends to continue to work with the Debtor to obtain informally

 as much of the information it needs to expedite the resolution of this case. But to move this case

 forward at the appropriate pace it will need the tools that Bankruptcy Rule 2004 provides to the

 Committee to rapidly learn about the “acts, conduct, or property or liabilities and financial

 condition of the” Debtor, both from the Debtor and third parties who have dealt with him and to

 assure that this case has the transparency that is the cornerstone of chapter 11.

                                      RELIEF REQUESTED

        14.     By this Motion, the Committee seeks an order pursuant to Bankruptcy Rule 2004,

 substantially in the form annexed hereto as Exhibit A (the “Rule 2004 Order”!, (a) directing the

 Debtor to produce documents and information identified on Schedule 1 to the Rule 2004 Order

 (the “2004 Documents”) and to appear for oral examination.             The Committee also seeks

 authority to issue subpoenas to obtain documents from, and take depositions of, the persons and

 entities set forth on Schedule 2 to the Rule 2004 Order, including the Debtor’s wife, the entities

 in which the Debtor or his wife have interests, the banks and financial institutions in which the

 Debtor or his wife have deposit or investment accounts, and other persons or entities believed to
17-13633-mkv      Doc 237     Filed 02/27/19 Entered 02/27/19 16:45:57            Main Document
                                            Pg 5 of 18


 have documents or information concerning the Debtor’s assets, liabilities or financial condition

 (the “2004 Parties”y

                                       BASIS FOR RELIEF

 A.     Legal Standard For Examinations Under Rule 2004

         15.    Bankruptcy Rule 2004(a) provides that “[o]n motion of any party in interest, the

 court may order the examination of any entity” with regarding to the “acts, conduct, or property,

 or to the liabilities and financial condition of the debtor, or to any matter which may affect the

 administration of the debtor’s estate, or to the debtor’s right to a discharge.” Bankruptcy Rule

 2004(a)-(b). Section 105(a) of the Bankruptcy Code provides, in relevant part, that “[t]he Court

 may issue any order, process, or judgment that is necessary or appropriate to carry out the

 provisions of this title.” 11 U.S.C. § 105(a).

         16.    The scope of a Bankruptcy Rule 2004 examination is very broad. SeeInreEcam

 Publications, Inc., 131 B.R. 556, 559 (Bankr. S.D.N.Y. 1991) (“the scope of a Rule 2004

 examination is so broad that it can be in the nature of a ‘fishing expedition’”) (internal citations

 omitted); In re Drexel Burnham Lambert Group, Inc., 123 B.R. 702 (Bankr. S.D.N.Y. 1991); In

 re Countrywide Home Loans, Inc., 384 B.R. 373 (Bankr. W.D. Pa. 2008). “Rule 2004 has been

 termed ‘the basic discovery device used in bankruptcy cases,’ permitting the examination of any

 party without the requirement of a pending adversary proceeding or contested matter. Rule 2004

 necessarily permits a broad investigation into the financial affairs of debtors to assure the proper

 administration of bankruptcy estates. Its obvious purposes are the discovery of assets of the

 estate and the exposure of fraudulent conduct.” In re J. Fife Symington, III, 209 B.R. 678, 683-

 84 (Bankr. D. Md. 1997) (internal citations omitted).        The primary purpose of Rule 2004

 discovery is to show the estate’s condition and extent; thus preserving and maximizing the rights

 and recoveries of creditors. In re Coffee Cupboard, Inc., 128 B.R. 509, 514 (Bankr. E.D.N.Y.
17-13633-mkv      Doc 237     Filed 02/27/19 Entered 02/27/19 16:45:57            Main Document
                                            Pg 6 of 18


 1991) (quoting Cameron v. US., 231 U.S. 710, 717 (1914)); In re Lufkin, 255 B.R. 204, 208

 (Bankr. E.D. Tenn. 2000) (purpose of Rule 2004 is to “determine the condition, extent, and

 location of the debtor’s estate in order to maximize distribution to unsecured creditors.”).

 B.     A Rule 2004 Order is Necessary' and Anpropriate

         17.    The Committee requires the information and documents sought under the Rule

 2004 Order as part of its investigation of the Debtor’s assets and investments, and to assess the

 Debtor’s proposed plan of reorganization, other plan proposals, and whether this case should

 remain in chapter 11.

         18.    The Committee also is investigating potential unauthorized post-petition transfers.

 Based on an initial review of the Debtor’s Monthly Operating Reports, it appears that over

 $800,000 was transferred to the Debtor’s wife alone and there are other transfers that warrant

 investigation. The avoidance and recovery of those transfers could provide the estate with much

 needed liquidity, which is critical considering that the Debtor appears to be almost out of cash.

        19.     The entry of a Bankruptcy Rule 2004 Order is necessary because the Committee

 cannot rely on the Debtor to produce voluntarily all of the documents and information requested

 by the Committee in a timely fashion. Although the Debtor has provided some documents and

 information, the Debtor has not provided documents that the Committee deems essential, such as

 financial information concerning the Debtor’s investments and the Marcum, LLP reports used to

 generate the Debtor’s Monthly Operating Reports.          Further, few if any of the documents

 requested are in the Castle Placement, LLC data room.

 C.     The Proposed Order.

        20.     The Proposed Order provides that the Debtor is to respond to the Committee’s

 request for production of the documents within twenty-one (21) days from service of the

 Proposed Order. This time is reasonable in that, while a subpoena is not necessary for the
17-13633-mkv      Doc 237     Filed 02/27/19 Entered 02/27/19 16:45:57            Main Document
                                            Pg 7 of 18


 Debtor, Rule 45 of the Federal Rules of Civil Procedure, made applicable in bankruptcy cases

 under Rule 9016 of the Federal Rules of Bankruptcy Procedure, provides that a subpoena where

 applicable must allow “reasonable time to comply” and that an objection to a subpoena “must be

 served before the earlier of the time specified for compliance or 14 days after the subpoena is

 served.” Fed. R. Civ. P. 45(d)(2)-(3). Further, all of the 2004 Documents were previously

 requested in the RSR Document Request, accordingly, the Debtor already should be prepared to

 deliver these documents.

        21.     Based on the foregoing, the production of documents by the Debtor and

 appearance for examination by the Debtor as requested in the Motion Proposed Order is

 appropriate, reasonable and necessary imder Bankruptcy Rule 2004.

        22.     The Proposed Order also permits the Committee, in its discretion, to subpoena

 documents from and depose the 2004 Parties concerning the Debtor’s assets, liabilities and

 financial condition. Permitting subpoenas to be served on the 2004 Parties is fair, reasonable and

 appropriate. All of the 2004 Parties are believed to have information concerning the Debtor’s

 assets, liabilities, and financial condition in their possession, custody and control. In that regard

 the 2004 Parties are:      the Debtor’s wife; the Debtor’s current or former employees; the

 accounting firm ftmctioning as the Debtor’s “home office;” the financial institutions in which the

 Debtor or his wife have or had accounts; and the entities in which the Debtor has an interest.

                                              NOTICE

        23.     Notice of this Motion has been given to (a) counsel for the Debtor, (b) the Office

 of the United States Trustee for the Southern District of New York and (c) parties who have filed

 a notice of appearance and request for service of documents.          The Committee respectfully
17-13633-mkv        Doc 237    Filed 02/27/19 Entered 02/27/19 16:45:57           Main Document
                                             Pg 8 of 18


 submits that such notice is sufficient and that no other or further notice of the relief requested

 herein is necessary or appropriate.

                                        NO PRIOR REQUEST

          24.      No prior application or motion for the relief requested herein has been made by

 the Committee to this or any other Court.

          WHEREFORE, it is respectfully requested that the Court enter an order, substantially in

 the form annexed hereto as Exhibit A, (i) directing the Debtor to produce documents and appear

 for examination, (ii) authorizing the Committee to issue subpoenas to the parties identified on

 Exhibit A hereto; and (iii) providing for such other and further relief as is appropriate.

 Dated;         Garden City, New York
                February 27, 2019
                                              MEYER, SUOZZI, ENGLISH & KLEIN, P.C.
                                              Counsel for the Official Committee of
                                              Unsecured Creditors

                                              By:     /s/ Jil Mazer-Marino
                                                      Jil Mazer-Marino, Esq.
                                                      Howard B. Kleinberg, Esq.
                                              990 Stewart Avenue, Suite 300
                                               P.O. Box 9194
                                               Garden City, New York 11530
                                               Telephone: (516) 741-6565
                                               Email: tslome@,msek.com
                                               Email: imazermarino@msek.com
17-13633-mkv   Doc 237   Filed 02/27/19 Entered 02/27/19 16:45:57   Main Document
                                       Pg 9 of 18


                                    EXHIBIT A


                                   Proposed Order
17-13633-mkv        Doc 237   Filed 02/27/19 Entered 02/27/19 16:45:57         Main Document
                                           Pg 10 of 18


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                   -X
 In re:
                                                             Chapter 11
 Robert Franeis Xavier Sillerman,
 Robert F. X. Sillerman,                                     Case No. 17-13633 (MKV)
 Robert F. Sillerman,
 Robert X. Sillerman,
                                      Debtor.
                                                  -X

                     ORDER (A) DIRECTING PRODUCTION OF DOCUMENTS BY,
                     AND APPEARANCE FOR EXAMINATION OF, THE DEBTOR,
                    AND (B) AUTHORIZING THE ISSUANCE OF SUBPOENAS FOR
                    THE PRODUCTION OF DOCUMENTS AND EXAMINATION OF
                          WITNESSES TO NON-DEBTOR THIRD PARTIES
          Upon the motion (the “Motion”) of the Official Committee of Unsecured Creditors (the

 “Committee”) in the above-referenced case, pursuant to Rule 2004 of the Federal Rules of

 Bankruptcy Procedure: (a) directing production of documents identified on Schedule 1 hereto

 (the “2004 Documents”) by, and appearance for examination of, Robert Francis Xavier

 Sillerman, the above captioned debtor and debtor in possession (the “Debtor”), and (b)

 authorizing the issuance of subpoenas to the persons and entities identified on Schedule 2 hereto

 (the “2004 Parties”): and good and sufficient notice of the Motion having been given; and no

 other or further notice of the Motion being required; and good and sufficient cause appearing

 therefore, it is

          ORDERED that the Debtor is directed to produce the 2004 Documents so as to be

 received by coimsel to the Committee, Meyer, Suozzi, English & Klein, P.C., 990 Stewart

 Avenue, Suite 300, Garden City, New York 11530, Attn.: Jil Mazer-Marino, Esq., not later than

 twenty-one (21) days from the Committee’s service of this Order upon counsel to the Debtor by

 email; and it is further
17-13633-mkv       Doc 237     Filed 02/27/19 Entered 02/27/19 16:45:57           Main Document
                                            Pg 11 of 18


           ORDERED that the Debtor shall appear for oral examination at the office of Committee

 Counsel upon ten day’s written notice delivered by email to Debtor’s counsel; and it is further

           ORDERED that the Committee may effect service of this Order upon counsel to the

 Debtor via email and that such service shall constitute good and sufficient service and notice of

 this Order and no other or further notice shall be required; and it is further

           ORDERED that this order is without prejudice to the rights of the Committee to seek

 further discovery of the Debtor or of any other person or entity; and it is further

           ORDERED that the Committee is authorized to issue such subpoenas as may be

 necessary to compel the production of documents from and the testimony of, each of the 2004

 Parties in connection with the administration of this chapter 11 case, including seeking

 documents and testimony related to the Debtor, his assets, including the bankruptcy estate’s

 potential claims and causes of action, direct and indirect investments, and liabilities; and it is

 further

           ORDERED that this Court shall retain jurisdiction to resolve any issues with respect to

 this Order including, without limitation, the requested production of documents and scheduling

 of the oral examination.

 Dated: New York, New York
        March _, 2019



                                                HONORABLE MARY KAY VYSKOCIL
                                                UNITED STATES BANKRUPTCY JUDGE
17-13633-mkv      Doc 237     Filed 02/27/19 Entered 02/27/19 16:45:57            Main Document
                                           Pg 12 of 18


                                           SCHEDULE 1

                    DOCUMENTS TO BE PRODUCED BY THE DEBTOR

 1.      All statements for all bank, securities and other financial accounts in which the Debtor
 has or had an interest, including for the last 3 years, whether such accounts are open or closed,
 including but not limited to:

         a.     Chase Bank account numbers ending 3798, 3799 and 6889

        b.      Signature Bank account numbers ending 6435

        c.      Deutsche Bank account numbers ending 4380, 3050

        d.      Merrill Lynch account numbers unknown

 2.    All information concerning all digital or e-wallets, including all identification numbers,
 passwords and personal identification numbers

 3.      All investment summary reports from brokers or investment managers - by month for
 past 2 years received for the 3 years prior to involuntary bankruptcy filing to the present

 4.      All Federal, state and local income tax returns for all jurisdictions for past 3 years
 including all forms and schedules. To the extent the Debtor has not filed tax returns for the last 3
 years, the Debtor should provide the last 3 filed returns

 5.     All documents concerning all claimed and unclaimed tax refunds anticipated by the
 Debtor

 6.    Copies of all personal financial statements prepared by or for the Debtor over the past 3
 years

 7.     Provide the following documents and information for all investments included in the
 "Attachment to Schedule D" of the Debtor’s Schedules of Assets and Liabilities

        a.      Description of business

        b.      Partnership/LLC operating agreements

        c.      Organization documents-filings with Secretary of State; list where and when
                organized

        d.      Statements for all bank or other financial accounts for past 3 years

        e.      Tax returns for past 3 years
17-13633-mkv    Doc 237      Filed 02/27/19 Entered 02/27/19 16:45:57             Main Document
                                          Pg 13 of 18



       f.      Financial statements for past 3 years

       g.      Valuation reports or indications of value on the entity's assets over the past 3
               years

       h.      Issuances or drafts of public filings or registration statements

       i.      Confidential Information Memorandums provided to the Company in the past 3
               years

       j.      Bank Statements for past 2 years

       k.      General ledgers

       L       Accounting software used by such entity

       m.      If inactive, last date of operations

       n.      Number of employees at entity currently/ highest number of employees on
               historical basis

       o.      Managers of entity

       p.      Detailed listing of assets

       q.      All analyses prepared by third party advisors

       r.      All management (or third party advisor) presentations made to the board of
               directors or management in the last 3 years

       s.      All documentation (i.e., letters of intent /offers/correspondence) received from
               buyers or investors related to purchasing the entire business or specific assets of
               the business

       t.      All information memorandum(s), valuations(s) or other descriptive
               memoranda/presentations prepared in connection with a sale or financing
               transaction over the past 3 years

       u.      Presentations made to existing or potential investors over the last two years (or
               any other recent presentations)

       V.      Most recent business plan; including income statement and cash flow projections

       w.      Detailed asset listing by type, including but limited to current assets, PPE,
               intangible assets, and other assets
17-13633-mkv     Doc 237      Filed 02/27/19 Entered 02/27/19 16:45:57            Main Document
                                           Pg 14 of 18


 8.     All documents regarding the pending publie registrations referred to in the "Attachment
 to Schedule 19" of the Sehedule of Assets and Liabilities for DGTLX, LLC, Subscription Media
 Investors and Cryptocurreney Investors

 9.     All documents coneeming the Debtor’s transfers to or investments in LBSX, LLC or its
 subsidiaries, ineluding doeuments eoneeming the source and uses of funds, timing of payment,
 proof of payment.

 10.    All doeuments coneeming the Debtor’s transfers to or investments in Digital Media
 Investors, LLC or its subsidiaries, ineluding doeuments concerning the source and uses of funds,
 timing of payment, proof of payment.

 11.     All documents eoneeming any transfers made in the last three years, by, or on behalf of,
 the Debtor to limited liability eompanies or other entities in whieh the Debtor has a direct or
 indirect interest, ineluding, doeuments eoneeming whether such transfer was a loan or eapital
 eontribution

 12.   Provide following information for list of investments included in "Attachment to
 Schedule 19" of the Debtor’s Sehedule of Assets and Liabilities

        a.      Deseription of Fund/Investment

        b.      Investment Agreements

        c.      List of fund managers and eontaet details

        d.     All investment reports, statements, tax reports, written communications from the
               period that is three years prior to the filing of the involuntary bankmptcy petition
               to the present

        e.      Schedule of investments made and distributions received from the period that is
                three years prior to the filing of the involuntary bankruptcy petition to the present

 13.     Copies of all life insuranee policies and most reeent aimual policy statements for each
 policy for which the Debtor is an owner, insured or benefieiary

 14.   All doeuments concerning all notes reeeivable for parties listed on "Attachment to
 Schedule A/B No. 30" to the Debtor’s Schedule of Assets and Liabilities

 15.     All documents eoneeming $1.2 million of deferred income from Fintech Co. - $1.2
 million

 16.     All tmst agreements, bank statements, financial statements and tax returns eoneeming all
 tmsts in which Debtor is a benefieiary, grantor, settlor, tmstee, or affiliate
17-13633-mkv     Doc 237     Filed 02/27/19 Entered 02/27/19 16:45:57           Main Document
                                          Pg 15 of 18


 17.   Copies of indemnity agreements from parties listed in #34 to Schedule A/B of Debtor’s
 Schedules of Assets and Liabilities:

        a.      FunctionX, Inc. - Rant, Inc.

        b.      FunctionX, Inc. to Series G Investors of FunctionX, Inc.

        c.      FunctionX , Inc. to Illiad Research & Trading, L.P.

        d.      FunctionX, Inc. to American Express

        e.      LBSX, LLC - C. Barton Gullong's pursuant to put option

        f.      LBSX, LLC - purchase Ryan Seacrest Revocable Trust

        g.      LBXS, LLC - purchase John Howard's interests

        h.      Brett Torino and Paul C. Kavanos indemnities $35mm guarantee

        i.      D&O policy

        j.     IDL Mezz, LLC and right of subrogation - loan agreement with Idrive Mezz
               Lender (FL) LLC

 18.   All documents concerning the Debtor’s golf club memberships, including: The Bridge
 Membership; Liberty National; Sebonack Golf Membership; and Trump National Golf Club,
 Bedminster, NJ

 19.   Copy of “Fernandez” promissory note referred to in MOR

 20.    Copies of statements for all bank, securities and investment accounts

 21.   Inventory of all documents and items in storage facility

 22.    Schedule of all liens and encumbrances on each parcel of real property in which the
 Debtor has a direct or indirect interest

 23.   Documents concerning the 2017 charitable donation of an 18.5% interest in LBSX, 11c to
 Tomorrow Foundation
17-13633-mkv       Doc 237    Filed 02/27/19 Entered 02/27/19 16:45:57   Main Document
                                           Pg 16 of 18


                                        SCHEDULE 2


                                        2004 PARTIES


 Marcum, LLP

 Laura Sillerman

 Bethany Gilmore

 John Goughian

 Mitch Nelson

 Allison Muldoon

 Anna Maria Vistica

 Ewa Bindek

 Edward W. Murphy, III, CPA

 Deutsche Bank

 Merrill Lynch

 Chase Bank

 Fidelity

 Signature Bank

 Abbey Normal, LLC

 Aircraft Acquisition Corp.

 DigiDollars, LLC

 Digital Media Investors, LLC

 Elderberry X, LLC

 18+ Flag Anguilla LLC

 Flag Anguilla Management LLC

 Flag HM, LLC
17-13633-mkv     Doc 237    Filed 02/27/19 Entered 02/27/19 16:45:57   Main Document
                                         Pg 17 of 18


 Flag Leisure Group LLC

 Flag Luxury Properties LLC

 FLPH Nominee LLC

 FS, LLC

 FXM Investment Corp.

 LB Sillerman Company LLC

 LBSX, LLC

 MJX CDO, LLC

 MJX Equity Fund Investments, LLC

 MJX Flag Associates, LLC

 MJX Golf, LLC

 MJX Investors, LLC

 MJX, LLC

 MJX Managing Member, LLC

 MJX Private Equities Investors, LLC

 MJX Real Estate Ventures, LLC

 MJX Theatrical, LLC

 MJX Ventures, LLC

 MJX Wheel Company, LLC

 Pelican Lease Owner LLC

 RFX Acquisition, LLC

 RFXS, LLC

 Sillerman 2006 GP Trust

 Sillerman Commercial Holding Partnership LP

 Sillerman Investment Co. II, LLC
17-13633-mkv     Doc 237     Filed 02/27/19 Entered 02/27/19 16:45:57   Main Document
                                          Pg 18 of 18



 Sillennan Investment Co. Ill, LLC

 Sillerman Investment Co. IV, LLC

 Sillerman Investment Co. V, LLC

 Sillerman Investment Co. VI, LLC

 Sillerman Investment Co., LLC

 Sillerman Investment Corporation

 Sillerman Residential Properties, LP

 Sillerman Sports Holdings, LLC

 Sillerman/SFXE Manager, LLC

 SYNCX LLC

 Temenos Partners LLC

 Temenos Villas, LLC

 The Checkie, LLC

 XJM Orlando, LLC

 Castle Placement, LLC




 4220802
